In an action to recover a sum of money representing premiums due on certain insurance policies, defendants appeal from (1) an order of the Supreme Court, Nassau County, dated November 26,1979, which, inter alia, granted plaintiff’s motion to confirm a referees report that recommended plaintiff have judgment in the principal sum of $60,694.99, (2) the judgment entered thereon on December 4,1979, and (3) a further judgment of the same court, entered January 4,1980, which directed defendants to pay the referees fee. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgments affirmed. Plaintiff is awarded one bill of costs. There was a mutual, open and current account between the parties (see Minion v Warner, 238 NY 413; Green v Disbrow, 79 NY 1). Therefore, the action was not barred by the Statute of Limitations (see CPLR 206, subd [d]). We have considered defendants other points and find them to be without merit. Hopkins, J. P., Gulotta, Hargett and O’Connor, JJ., concur.